                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


DONALD LOREN ANDERSON,                              4:19-CV-04088-KES

                        Plaintiff,

            vs.                              1915A SCREENING AND ORDER
                                                   DISMISSING CASE
STATE OF SOUTH DAKOTA, DEPT. OF
CORRECTIONS, CHRISTIE NOEM,
GOVERNOR OF SOUTH DAKOTA IN
HER OFFICIAL CAPACITY; DARRIN
YOUNG, WARDEN AT SOUTH DAKOTA
STATE PRISON IN HIS OFFICIAL
CAPACITY; KELLY TJEERDSMA, UNIT
COORDINATOR AT MIKE DURFEE
STATE PRISON IN HIS OFFICIAL
CAPACTIY; TE ARCHAMBEAU, UNIT
MANAGER AT MIKE DURFEE STATE
PRISON IN HIS OFFICIAL CAPACITY;
ALEXANDRO REYES, ASSOCIATE
WARDEN AT MIKE DURFEE STATE
PRISON IN HIS OFFICIAL CAPACITY;
TOM GILCHRIST, IN HIS OFFICIAL
CAPACITY; JOHN DOE, IN HIS
OFFICIAL CAPACITY; DEB EILERS,
UNIT COORDINATOR AT MIKE
DURFEE STATE PRISON IN HER
OFFICIAL CAPACITY; AND SOUTH
DAKOTA STATE PENNITENTIARY,

                        Defendants.


      Plaintiff, Donald Loren Anderson, filed a pro se civil rights lawsuit under

42 U.S.C. § 1983. Docket 5. Anderson alleges violations of the Eighth

Amendment and the Due Process Clause of the Fourteenth Amendment. Id. at
6-8. Anderson paid his full filing fee on June 21, 2019. He also filed a motion

for directed verdict. Docket 6.

                                  FACTUAL BACKGROUND

      The facts as alleged in the complaint are: Anderson has been lied to and

has been subjected to harassment so he would admit his guilt. Docket 5 at 6.

Anderson claims he was denied due process and is suffering from the loss of

income and has lost all faith in the justice system and America. Id.

      Anderson claims he has been subjected to cruel and unusual

punishment when the defendants transferred him to facilities that are “not

handicapped accessible.” Id. at 7. Anderson fears for his life and is suffering

physically and mentally. Id.

      Anderson asks for ten million dollars for his pain, suffering, and loss of

income. Id. at 9. He asks for an additional ten million dollars for “pain and

suffering” and these awards should be given “so the voters and taxpayers will

scream for a change at this prison.” Id. Anderson requests that the “Stop or

Sump program be shut down” and claims this program is used to violate civil

rights. Id. Anderson urges that “Federal Funds be cut off to [the] state of South

Dakota, as this state does not believe in civil rights[.]” Id. All defendants in this

action are sued in their official capacities only. Id. at 2-4.

                                    LEGAL STANDARD

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,
                                             2
94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992

F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir.

2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s factual allegations must be “enough to raise a right to relief above

the speculative level on the assumption that all the allegations in the complaint

are true.” Twombly, 550 U.S. at 555; see also Abdullah v. Minnesota, 261 F.

App’x 926, 927 (8th Cir. 2008) (noting that a complaint must contain either

direct or inferential allegations regarding all material elements necessary to

sustain recovery under some viable legal theory). Under 28 U.S.C. § 1915A, the

court must screen prisoner complaints and dismiss them if they are “(1)

frivolous, malicious, or fail[] to state a claim upon which relief may be granted;

or (2) seek[] monetary relief from a defendant who is immune from such relief.”

28 U.S.C. § 1915A(b). The court will now assess each individual claim under 28

U.S.C. § 1915A.
                                            3
                                         ANALYSIS

         Anderson has sued the state of South Dakota, the Department of

Corrections (DOC), and each of the defendants in their official capacities.

Docket 5 at 1-4. He has not sued the defendants in their individual capacities.

Id. As the Supreme Court has stated, “a suit against a state official in his or

her official capacity is not a suit against the official but rather is a suit against

the official’s office.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)

(citing Brandon v. Holt, 469 U.S. 464, 471 (1985)). Thus, it is a suit against the

state itself. While “[§] 1983 provides a federal forum to remedy many

deprivations of civil liberties . . . it does not provide a federal forum for litigants

who seek a remedy against a State for alleged deprivations of civil liberties.” Id.

at 66.

         The Eleventh Amendment generally acts as a bar to suits against a state

for money damages unless the state has waived its sovereign immunity. Id. But

when an official capacity claim is asserted for injunctive relief against a state

officer, the defense of qualified immunity does not apply. See Pearson v.

Callahan, 555 U.S. 223, 242-43 (2009).

         Here, as part of Anderson’s requested remedy, he seeks to recover money

damages of twenty million dollars. Docket 5 at 9. Consequently, because

Anderson has sued defendants only in their official capacities, Anderson has

asserted a claim for money damages against the state of South Dakota. The

state of South Dakota has not waived its sovereign immunity. Thus, to the

extent Anderson seeks to hold defendants liable in their official capacities for
                                              4
money damages, the court finds that all of the defendants are protected by

sovereign immunity and are entitled to judgment as a matter of law. Anderson

has not asserted a claim against the defendants in their individual capacities

and has not asked for injunctive relief. Thus, Anderson’s complaint is

dismissed because it seeks monetary relief from defendants who are immune to

such relief. 28 U.S.C. § 1915A(b)(2). It is ORDERED:

      1. Anderson’s complaint (Docket 5) is dismissed without prejudice.

      2. Anderson’s motion for directed verdict (Docket 6) is denied as moot.

      Dated October 16, 2019.

                               BY THE COURT:


                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                          5
